Citation Nr: 0515630	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-09 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.	Entitlement to service connection for pseudofolliculitis 
barbae.

2.	Entitlement to service connection for bilateral flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
November 1976.     

The matter of service connection for pseudofolliculitis 
barbae comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the RO.  Later 
that month, the veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in March 2003, and 
the veteran filed a substantive appeal in April 2003.  

In October 2003, the veteran testified during a hearing 
before the undersigned Veterans Law Judge (VLJ) in 
Washington, D.C.; a transcript of that hearing is associated 
with the claims file.    

In March 2004, the Board remanded to the RO the claim for 
service connection for pseudofolliculitis barbae for further 
action, and remanded the matter of service connection for 
bilateral flat feet for issuance of a SOC on that matter 
(following the veteran's completion of the first of two 
actions required to place the issue in appellate status).  
After completing the requested actions regarding the claim 
for service connection for pseudofolliculitis barbae, the RO 
continued its denial of the claim (as reflected in a January 
2005 supplemental SOC (SSOC)).  As discussed in more detail 
below, there is no indication that further action was taken 
on the claim for service connection for bilateral flat feet.

The Board's decision on the claim for service connection for 
pseudofolliculitis barbae is set forth below.  The matter of 
service connection for bilateral flat feet is addressed in 
the remand following the order; this matter is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The RO will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board points out, as 
initially noted in the March 2004 remand, that, in an October 
2003 statement, the veteran indicated that he was filing 
claims for service connection for lower back strain, for a 
right knee disability, sinusitis, and for upper respiratory 
infections.  More recently, in a  July 2004 statement, the 
veteran claimed service connection for arthritis.  As the RO 
has not yet adjudicated any of these matters, they are not 
properly before the Board; hence, they are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim for service connection for 
pseudofolliculitis barbae has been accomplished.

2.	No pseudofolliculitis barbae (or any other skin condition 
affecting the facial region) was shown in service, and there 
is no competent evidence of a medical nexus between any 
current pseudofolliculitis barbae and service.


CONCLUSION OF LAW

The criteria for service connection for pseudofolliculitis 
barbae are not met.                 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for pseudofolliculitis barbae has been 
accomplished.  

Through the March 2003 SOC, the January 2005 supplemental SOC 
(SSOC), the RO's letters of June 2002 and December 2002, and 
a June 2004 letter from the AMC, the veteran and his 
representative have been notified of the legal criteria 
governing the claim, the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were given the opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim.  

Pursuant to the aforementioned documents, the veteran also 
has been afforded the opportunity to present evidence and 
argument in support of his claim.  In its June 2002 letter, 
the RO requested that the veteran provide authorization to 
enable it to obtain any outstanding private medical records, 
and information to enable it to obtain any VA treatment 
records, as well as requested that the veteran submit any 
additional evidence in his possession.  In its December 2002 
letter, the RO informed the veteran of the provisions of the 
VCAA, and requested that the veteran provide authorization to 
obtain any outstanding private medical records, and 
information to obtain any VA treatment records, or records 
from other Federal agencies.  

In its June 2004 letter, the AMC requested that the veteran 
provide authorization to obtain any outstanding private 
medical records, and information to obtain any VA treatment 
records, employment records, records from other federal 
agencies, and records from state or local government 
agencies.  The veteran was also informed of the opportunity 
to submit any additional evidence in support of his claim.

Through these letters, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by          38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  In the case now before the Board, 
the documents meeting the VCAA's notice requirements were 
provided both before and after the rating action on appeal.  
However, the Board finds that any lack of pre-adjudication 
notice in this case has not prejudiced the veteran in any 
way.  

As indicated above, the RO issued the March 2003 SOC 
explaining what was needed to substantiate the claim for 
service connection for pseudofolliculitis barbae within two 
months of the January 2003 rating decision on appeal, and the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, the veteran has been notified of the VCAA duties to 
notify and assist in the RO's letters of June 2002 and 
December 2002, and the AMC's letter of June 2004; neither in 
response to these letters, nor at any other point during the 
pendency of this appeal, has the veteran informed the RO of 
the existence of any evidence that has not already been 
obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained hospitalization and outpatient treatment reports 
from the VA Medical Center (VAMC) in Washington, D.C., dated 
from June 2002 to November 2003; the veteran's service 
medical records (SMRs); and the veteran's complete service 
personnel records (in accordance with the Board's March 2004 
remand request that the RO obtain a copy of the veteran's 
personnel file).  The RO has also arranged for the veteran to 
undergo VA examination, the report of which is associated 
with the claims file.  The claims file also includes the 
transcript of the veteran's October 2003 Board hearing.

Also, in support of his claim, the veteran has also submitted 
treatment records from Kaiser Permanente, dated from April 
1994 to April 1995; Providence Hospital, dated from October 
1997 to September 2001; the D.C. Chartered Health Center, 
dated from October 2000 to May 2002; the Psychiatry Institute 
of Washington, D.C., dated in April 2001; and the Howard 
University Hospital, dated from May 2002 to July 2002.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for 
pseudofolliculitis barbae. 



II.	Background

The veteran's SMRs reflect no complaints, findings, or 
diagnosis of pseudofolliculitis barbae, or any other 
dermatological condition of or in proximity to the facial 
region.  There is also no information in the veteran's 
service personnel records that might indicate the presence of 
pseudofolliculitis barbae.

A March 2001 treatment report from Providence Hospital notes 
minimal pain and swelling of the jaw. 

The report of a VA general medical examination in December 
2002 includes a noted medical history of pseudofolliculitis 
barbae; the veteran reported that he had experienced this 
condition since approximately 1974.  The veteran indicated 
that he was not able to use a razor to shave, and was 
required to utilize clippers instead.  The examiner noted 
that the veteran's then appeared to be under control.  On 
physical examination, the veteran had increased pigmentation 
in the skin of the upper anterior and interior lateral neck, 
and under the chin.  There was no appreciable 
pseudofolliculitis barbae.  The veteran also had a vertical 
linear scar of about 3 inches in length, which started in the 
right forehead area and descended lateral to the right eye.  
The examiner diagnosed, inter alia, pseudofolliculitis 
barbae.

Treatment records from the Washington, D.C. VAMC, dated from 
June 2002 to November 2003, reflect intermittent itching and 
swelling of the face that was attributed to allergic 
reactions to various foods.   

In January 2003, the RO denied service connection for 
pseudofolliculitis barbae.  The veteran thereafter perfected 
an appeal of this decision.

During the October 2003 Board hearing, the veteran testified 
that he was treated in service for discomfort from shaving 
during basic training, and on at least one subsequent 
occasion during the remainder of his active duty service.  
The veteran also stated that he recalled being placed on a 
shaving profile for a period of about two weeks, on at least 
one instance following completion of basic training.  He 
further stated that after discharge from service, he 
continued to experience problems with skin irritation from 
shaving.  He acknowledged that he was first diagnosed with 
pseudofolliculitis barbae in December 2002 by a VA examiner 
(as indicated above). 

III.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).  

As indicated above, the veteran's service medical records do 
not reflect the presence of any skin condition affecting the 
areas of the face or neck, or any specific symptoms or 
complaints associated with shaving.  Service personnel 
records likewise do not indicate that the veteran was placed 
on a shaving profile at any point during his active service, 
or show other duty limitations resulting from a skin 
condition.  

The Board notes the veteran's assertions in this case 
regarding intermittent facial skin irritation and problems 
with shaving during service.  Even if the Board were to 
accept these assertions as credible, the claim for service 
connection would still be denied in the absence of any 
competent evidence of a medical nexus between current 
pseudofolliculitis barbae and military service.  

In this regard, the Board notes that the December 2002 
diagnosis of pseudofolliculitis barbae, more than 20 years 
after the veteran's discharge from service, is the first 
medical assessment of any facial skin condition.  Moreover, 
there is no medical opinion that addresses the medical 
relationship between the veteran's military service and his 
current condition.  While the report of the December 2002 
examination includes a reiteration of the veteran's report 
that his facial skin condition had its onset during service, 
this notation, without more, does not constitute competent 
evidence of the requisite nexus.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Significantly, neither the 
veteran nor his representative has either presented, or 
alluded to the existence of, any outstanding evidence that 
might establish a medical relationship between the veteran's 
current pseudofolliculitis barbae and service.  

The Board does not doubt the sincerity of the veteran's 
belief that his current condition is related to his military 
service.  However, as a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to provide a probative opinion on a medical matter, 
to include whether there is a medical relationship between a 
current disability and his military service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

For the foregoing reasons, the Board determines that the 
claim for service connection for pseudofolliculitis barbae 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, in the absence of any competent evidence 
to support the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for pseudofolliculitis barbae is denied.




REMAND

As noted in the Board's March 2004 remand, in a January 2003 
rating decision the RO denied the veteran's claim for service 
connection for bilateral flat feet, and in October 2003, the 
veteran filed a NOD with that determination (as indicated on 
a statement received by the Board that same month).  
Consequently, the Board remanded the claim for service 
connection for bilateral flat feet for issuance of a SOC; 
however, to date, the RO has not issued a SOC with respect to 
this claim, the next step in the appellate process.  See 
38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); Holland v. Gober,  10 Vet. App. 433, 436 (1997).  
Thus, this matter again must be remanded to the RO for the 
issuance of a SOC.  Id.  The Board emphasizes that a remand 
by the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand instructions and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

Additionally, the Board points out to the veteran that if he 
wishes to pursue an appeal as to the denial of service 
connection for bilateral flat feet, to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO must furnish to the veteran and 
his representative a SOC with respect to 
the January 2003 denial of service 
connection for bilateral flat feet, along 
with a VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal to perfecting an 
appeal on that issue.  The veteran and 
his representative are hereby reminded 
that to obtain appellate review of any 
matter not currently in appellate status, 
a timely appeal must be perfected (as 
regards the claim for service connection 
for bilateral flat feet, within 60 days 
of the issuance of the statement of the 
case).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



 Department of Veterans Affairs


